December 20, 2012




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        STEVEN BAIRFIELD, Appellant

NO. 14-12-00826-CV                          V.

  SECURITY TRUCKING SERVICES, L.L.C., L & B TRANSPORTATION,
L.L.C., ONE BEACON INSURANCE GROUP and CRAIG ROGERS, Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 28, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Steven Bairfield.
      We further order this decision certified below for observance.